DODGE, Circuit Judge.
This case was duly assigned for final hearing on April 9, 1914, and the defendant has been duly notified. The case having been called, the complainant appeared and offered the evidence heretofore taken on its behalf in the case. The defendant did not appear, and I am satisfied that it neither intended nor desires to appear. The evidence heretofore taken on its behalf is on tile in the case, hut no one has offered it for consideration by the court at the hearing. Under the circumstances, I think I am justified in disposing of. the case upon the pleadings and complainant’s evidence.
The validity of the patent in suit is established for the purposes of the hearing by the decision of the Court of Appeals for the Second Circuit in Weber Electric Co. v. National Gas, etc., Co., 212 Fed. 948, 950, 129 C. C. A. 468, 470, handed down February 10, 1914. The case there dealt with was a suit upon the same patent, and the decision affirms the decision of the District Court reported in 204 Fed. 79. The prior art has been also fully dealt with, in that case, and no anticipation found.
Upon inspection of the defendant’s devices marked “Complainant’s Exhibid Defendant’s Keyless Socket,” and “Complainant’s Exhibit, Defendant’s Key Socket,” and upon consideration of the complainant’s evidence relating thereto, 1 find that the first of said devices infringes claims 1 to 4, inclusive, of the patent in suit, and tlia.t the other of said devices infringes claim 4 of the patent in suit.
There may be a decree for an injunction in accordance with the above. The complainant waives its right to an accounting.